DETAILED ACTION
                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trusov et al. [PG. Pub. No.: US 2012/0032286 A1].
With regards to claim 1, Trusov discloses a method of manufacturing an inertial measurement unit (IMU) (¶0011 & ¶0015) comprising: fabricating a plurality of separate (multiple transducers and sensors 12, ¶0059), individual MEMS inertial sensor packages (12, transducers, ¶0060) at a package level as sealed packages containing a MEMS inertial sensor chip and an integrated circuit electrically connected together, wherein fabricating the separate (¶0059-0060), individual MEMS inertial sensor packages comprises forming mechanical interconnect features in each package (20 compliant hinges and 48, latches, Fig. 8, ¶0070-0071); and assembling the IMU by mechanically interconnecting the mechanical interconnect feature of each separate, individual MEMS inertial sensor package with the mechanical interconnect features of another separate, individual MEMS inertial sensor package, wherein the mechanical interconnect features fix the orientation of the individual MEMS inertial sensor package relative to one another so as to be mutually orthogonal (Each 20, compliant hinges allowing for the bending of 90 degree (orthogonal) 48, number of latches on the edge of each sidewall of 10 using an interlocking design, Fig. 8, ¶0070-0072).
With regards to claim 2, Trusov discloses testing each of the plurality of individual MEMS inertial sensor packages before assembling the IMU (fabricated independently and then mounted onto sidewalls, ¶0060). 
With regards to claim 3, Trusov discloses wherein fabricating the individual MEMS inertial sensor packages comprises layer-by-layer fabrication (preparation and fabrication of sensor, Figs. 6A-6E,  ¶0061-0066).
With regards to claim 4, Trusov discloses wherein fabricating the individual MEMS inertial sensor packages comprises: stacking a plurality of package layers 
With regards to claim 5, Trusov discloses wherein the mechanical interconnect features are formed as a result of the different shape of the one or more further layers (Fig. 8).
With regards to claim 6, Trusov discloses wherein the mechanical interconnect features are formed at one or more edges of each package (Fig. 8 illustrates 48, 46, & 20 are formed on one or more edges).
With regards to claim 7, Trusov discloses wherein the mechanical interconnect features in each package comprise at least one interlocking portion and at least one corresponding interlocking channel, the method further comprising: assembling the IMU by mechanically interconnecting an interlocking portion of one package with a corresponding interlocking channel of another package (Figs. 4 & 8, ¶0014).
With regards to claim 8, Trusov discloses fabricating the individual MEMS inertial sensor packages comprises: stacking a plurality of package layers, each package layer comprising multiple package layers formed in a sheet, to fabricate multiple packages in a single consolidated sheet (multiple sensors and IC each fabricated in planar chips are stacked, Figs. 3-8, ¶0037 and ¶0061-0067). 
With regards to claim 9, Trusov discloses singulating the individual packages from the single consolidated sheet and sealing the MEMS inertial sensor chip and the integrated circuit into each individual package (Figs. 41a-14c, ¶0048 & ¶0087). 
With regards to claim 10, Trusov discloses fabricating the individual MEMS inertial sensor packages comprises: adding electrical interconnect features to one or more external faces of each package (Fig. 8). 
With regards to claim 11, Trusov discloses directly joining the electrical interconnect features of one package to the electrical interconnect features of another package (Fig. 15, 19a, & 19b, ¶0049, ¶0053, & ¶0059).
With regards to claim 12, Trusov discloses joining a vertical side face of one package to a horizontal side face of another package (Fig. 8, ¶0073). 
With regards to claim 13, Trusov discloses electrically connecting each individual MEMS inertial sensor package with one or more others of the plurality of individually fabricated MEMS inertial sensor packages so as to form a bus for the transfer of power and/or data between the packages (Figs 4 & 8, ¶0059).
With regards to claims 14-17, the apparatus as claimed thereof is met by the method of Trusov as disclosed in claims 1, 10, 12, & 13 above. 
With regards to claim 18, Trusov discloses a method of manufacturing an inertial measurement unit (IMU) (¶0011 & ¶0015) comprising: fabricating a plurality of separate (multiple transducers and sensors 12, 0059), individual MEMS inertial sensor packages (12, transducers, ¶0060) at a package level as sealed packages containing a MEMS inertial sensor chip and an integrated circuit electrically connected together, wherein fabricating the separate (¶0059-0060), individual MEMS inertial sensor packages comprises forming mechanical interconnect features in each package (20 compliant hinges and 48, latches, Fig. 8, ¶0070-0071); and assembling the IMU by mechanically interconnecting the mechanical interconnect feature of each separate, individual MEMS .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852